19-23185-rdd                     Doc 155                 Filed 10/09/19                    Entered 10/09/19 10:57:56   Main Document
                                                                                          Pg 1 of 5

McLAUGHLIN & STERN PLLC
Steven S. Newburgh (admitted pro hac vice)
525 Okeechobee Blvd.
CityPlace Office Tower – Suite 1700
West Palm Beach, FL 33401
Telephone: (561) 659-4020 Ext. 3027
snewburgh@mclaughlinstern.com

Attorneys for Creditor, Wagner, Ferber,
Fine & Ackerman, PLLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------------------------x
In re:                                                                                                 Chapter 11

Retrieval-Masters Creditors Bureau, Inc.                                                               Case No. 19-23185 (RDD)

                                             Debtor.
--------------------------------------------------------------------------------------------------x

        CERTIFICATE OF NO OBJECTION REGARDING CREDITOR
    WAGNER, FERBER, FINE & ACKERMAN, PLLC’S MOTION TO CONFIRM
    NO AUTOMATIC STAY IS IN EFFECT AND TO APPROVE THIRD PARTY
 PAYMENT TO COMPLETE AND FILE DEBTOR’S 2018 CORPORATE TAX RETURN

TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

               The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to Creditor, Wagner, Ferber, Fine & Ackerman, PLLC’s

Motion to Confirm No automatic Stay is in Effect and to Approve Third Party Payment to Complete

and File Debtor’s 2018 Corporate Tax Return [Docket No. 145] (the “Motion”) filed on

September 24, 2019, and served on September 24, 2019 [Docket No. 146].

               The undersigned further certifies that he has reviewed the Court’s docket no less than forty-

eight (48) hours after expiration of the time to file an objection in this case and no answer, objection

or other responsive pleading to the Motion appears thereon. Pursuant to the Notice of the Motion,

objections to the Motion were to be filed and served no later than October 4, 2019 at 4:00 p.m.

(EDT).
19-23185-rdd     Doc 155     Filed 10/09/19    Entered 10/09/19 10:57:56            Main Document
                                              Pg 2 of 5



       It is hereby respectfully requested that the Proposed Order attached hereto as Exhibit A be

entered at the earliest convenience of the Court.

Dated: October 9, 2019                                  Respectfully submitted,

                                                        McLAUGHLIN & STERN PLLC

                                                        By: /s/ Steven S. Newburgh
                                                        Steven S. Newburgh, Esq.
                                                        525 Okeechobee Boulevard, Suite 1700
                                                        West Palm Beach, FL 33401
                                                        Telephone: (561) 659-4020 Ext. 3027
                                                        Facsimile: (561) 659-4438
                                                        snewburgh@mclaughlinstern.com

                                                        Attorneys for Creditor Wagner, Ferber, Fine &
                                                        Ackerman, PLLC




                                                    2
19-23185-rdd   Doc 155   Filed 10/09/19    Entered 10/09/19 10:57:56   Main Document
                                          Pg 3 of 5




                                    EXHIBIT A

                                PROPOSED ORDER




                                            3
19-23185-rdd                     Doc 155                 Filed 10/09/19                    Entered 10/09/19 10:57:56   Main Document
                                                                                          Pg 4 of 5



McLAUGHLIN & STERN PLLC
Steven S. Newburgh (admitted pro hac vice)
525 Okeechobee Blvd.
CityPlace Office Tower – Suite 1700
West Palm Beach, FL 33401
Telephone: (561) 659-4020 Ext. 3027
snewburgh@mclaughlinstern.com

Attorneys for Creditor, Wagner, Ferber,
Fine & Ackerman, PLLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------------------------x
In re:                                                                                                 Chapter 11

Retrieval-Masters Creditors Bureau, Inc.                                                               Case No. 19-23185 (RDD)

                                             Debtor.
--------------------------------------------------------------------------------------------------x

 ORDER GRANTING CREDITOR WAGNER, FERBER, FINE & ACKERMAN, PLLC’S
     MOTION TO CONFIRM NO AUTOMATIC STAY IS IN EFFECT AND TO
        APPROVE THIRD PARTY PAYMENT TO COMPLETE AND FILE
               DEBTOR’S 2018 CORPORATE TAX RETURN

               Upon the Creditor, Wagner, Ferber, Fine & Ackerman, PLLC’s (“WFFA”) Motion in the

above-captioned case for entry of an order confirming no automatic stay is in effect pursuant to 11

U.S.C. § 362 of the Bankruptcy Code and approving payment to WFFA by Debtor’s principal,

Russell Fuchs, to complete and file Debtor’s 2018 corporate tax return; and the Court having

reviewed the Motion; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334; and the Court having found that the Motion is a core proceeding pursuant to 28

U.S.C. § 157(b); and the Court having found that venue is proper pursuant to 28 U.S.C. § 1409;

and the Court having reviewed the Motion; and the Court having determined that the legal and

factual bases set forth in the Motion and at the hearing establish just cause for the relief granted

herein; and any objections to the relief requested herein having been withdrawn or overruled on
                                                 4
19-23185-rdd    Doc 155     Filed 10/09/19    Entered 10/09/19 10:57:56     Main Document
                                             Pg 5 of 5

the merits; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The automatic stay pursuant to 11 U.S.C. § 362 does not apply to the receipt by

Debtor’s former CPA’s, Wagner, Ferber, Fine & Ackerman, PLLC of the funds owed by Debtor

to said CPA’s, by Debtor’s principal, Russell Fuchs.

       3.      The Court approves the agreement between Russell Fuchs and Wagner, Ferber,

Fine & Ackerman, PLLC’s, as set forth in Exhibit 1 to their Motion.

Dated: ___________, 2019
       White Plains, New York
                                                       ______________________________
                                                       THE HONORABLE ROBERT D. DRAIN
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                5
